            Case 1:19-cv-12533-WGY Document 98 Filed 04/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


_____________________________________
                                      )
BIO-RAD LABORATORIES, INC. and,       )
PRESIDENT AND FELLOWS OF              )
HARVARD COLLEGE,                      )
                                      )
                   Plaintiffs,        )
        vs.                           )                CIVIL ACTION
                                      )                NO. 19-cv-12533-WGY
10X GENOMICS, INC.,                   )
                                      )
                    Defendant.        )
_____________________________________ )

                             NOTICE OF CHANGE OF ADDRESS

 To the Clerk of the Above-Named Court:

        Please take notice that counsel for Plaintiff Bio-Rad Laboratories, Inc. and President and

 Fellows of Harvard College at the firm of Birnbaum & Godkin, LLP has a change of business

 address (effective May 1, 2020) and requests that the Court and counsel amend their records to

 reflect such change.

        Counsel’s old business address was as follows:

        280 Summer Street, Boston, MA 02210



        Counsel respectfully requests that all orders, notices, pleadings, letters, and all other

 communications to Birnbaum & Godkin, LLP shall be addressed to the new business address as

 follows:

        470 Atlantic Avenue, 4th Floor, Boston, MA 02210
         Case 1:19-cv-12533-WGY Document 98 Filed 04/29/20 Page 2 of 2



                                             Respectfully submitted,

                                             BIO-RAD LABORATORIES, INC. and
                                             PRESIDENT AND FELLOWS OF HARVARD
                                             COLLEGE,

                                             By their attorneys,

                                             /s/ James E. Kruzer
                                             James E. Kruzer (BBO # 670827)
                                             David S. Godkin (BBO #196530)
                                             BIRNBAUM & GODKIN, LLP
                                             470 Atlantic Avenue, 4th Floor
                                             Boston, MA 02210
                                             Tel: (617) 307-6100
                                             Fax: (617) 307-6101
                                             kruzer@birnbaumgodkin.com
                                             godkin@birnbaumgodkin.com

Dated: April 29, 2020

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was delivered to
the registered participants as identified on the Notice of Electronic Filing (NEF) and that paper
copies will be sent to those indicated as non-registered participants on the above date.

                                             /s/ James E. Kruzer
                                             James E. Kruzer




                                             2
